I N THE COURT OF APPEALS OF TENNESSEE

                                    EASTERN SECTI ON                 FILED
                                                                      October 1, 1996

                                                                     Cecil Crowson, Jr.
                                                                     Appellate C ourt Clerk




FRED J OHNS, ADM NI STRATOR OF
                I                            )   C/ A NO. 03A01- 9604- CV- 00130
THE ESTATE OF SUE EVA J OHNS,                )
                                             )   GREENE LAW
               Pl a i nt i f f ,             )
                                             )   HON. J OHN K. W LSON,
                                                                I
v.                                           )   J UDGE
                                             )
TAKOM ADVENTI ST HOSPI TAL,
     A                                       )   AFFI RMED
                                             )   AND
               De f e nda nt .               )   REMANDED




DAVI D W BLANKENSHI P, Ki ngs por t , f or Pl a i nt i f f / Appe l l a nt .
        .

ROY F. SATTERW TE, I I I , a nd J AM
               HI                      ES H. LONDON, LONDON, AM       BURN &
THOMFORDE, P. C. , Knoxvi l l e , f or De f e nda nt / Appe l l e e .




                                     O P I N I O N




                                                             Fr a nks . J .




               I n t hi s a c t i on f or da ma ge s f or pe r s ona l i nj ur i e s t o

t h e de c e a s e d , t he c ompl a i nt a l l e ge d t he de c e a s e d ?wa s pl a c e d

i n a r oom whi l e i n de f e n da nt hos pi t a l , a nd on Apr i l 18, 1991 ,

s h e wa s f ound l yi ng on t he f l oor wi t h i nj ur i e s a bout he r he a d
a nd f a c e . ?     I t wa s f ur t h e r a l l e ge d t ha t ?i t wa s not l e a r ne d

u n t i l we l l a f t e r h e r d e a t h, i n c onve r s a t i on wi t h t he

p h y s i c i a ns of t he pl a i nt i f f de c e de nt , t ha t t he de c e de nt mor e

l i k e l y woul d ha ve s ur vi v e d f or ma ny ye a r s ha d s he not f a l l e n

. . .?

                   The c ompl a i nt wa s f i l e d on Apr i l 23, 1992, a nd t h e

Tr i a l Cour t , r e s pondi ng t o de f e nda nt ’ s mot i on f or s umma r y

j ud g me nt , h e l d t ha t t he s t a t ut e of l i mi t a t i ons ha d e xpi r e d

p r i or t o t he f i l i ng o f t hi s a c t i on.        Pl a i nt i f f ha s a ppe a l e d .

                   The r e c or d r e l i e d upon by t he Tr i a l J udge i nc l ude d

t h e d i s c ove r y de pos i t i on of pl a i nt i f f , t he hus ba nd of t he

d e c e d e nt .    He r e c ount e d wha t he obs e r ve d on t he ni ght of Ap r i l

1 8 , 1 991.        He t e s t i f i e d t ha t a s he wa s pr oc e e di ng down t he

h a l l t owa r d d e c e de nt ’ s r oom he he a r d a s c r e a m, a nd r e c ogni z e d

i t t o be hi s wi f e ’ s voi c e .         He r a n t o t he r oom a nd f ound he r

l y i n g on t he f l oor wi t h f ood a l l ove r t he f l oor , bl ood on t h e

f l o o r , a nd t he de c e a s e d i n a s t a t e of pa ni c .        He r e l a t e d t h a t

s h e wa s s t r e t c he d out a nd movi ng he r a r ms a nd s c r e a mi ng, a nd

h e o b s e r ve d he r nos e bl e e di ng f r om a c ut on he r nos e a nd t h e

?b a c k of he r he a d wa s bl e e di ng a t t he s t i t c he s . ?         The de c e a s e d

h a d h a d he a d s ur ge r y t o r e move a t umor , a nd ha d be e n

d i s c h a r ge d f r om a not he r hos pi t a l on Apr i l 13, f ol l owi ng t he

s u r g e r y, but wa s br ought t o de f e nda nt hos pi t a l a nd a dmi t t e d

t h r o u g h t he e me r ge nc y r oom, due t o c ompl i c a t i ons f r om he r

di a be t e s .     Pl a i nt i f f t e s t i f i e d t ha t a f e w hour s l a t e r he

r e mo v e d hi s wi f e f r om t he hos pi t a l be c a us e t he doc t or ha d n o t

a r r i v e d t o a dmi ni s t e r t o he r , a nd he t ook he r t o a hos pi t a l i n

Kn o x v i l l e f or t r e a t me nt a nd obs e r va t i on.

                   I t i s pl a i nt i f f ’ s pos i t i on t ha t he di d not know

                                                 2
u n t i l he t a l ke d t o t he t r e a t i ng phys i c i a n i n Knoxvi l l e who

r e p a i r e d t he s hunt a t t he s i t us of he r br a i n s ur ge r y, on or

a b o u t Apr i l 24, 1992, t ha t t he f a l l ha d pr e c i pi t a t e d a

d i s l o d ge me nt of t he s hun t , a nd c r e a t e d a ddi t i ona l pr obl e ms f o r

de c e a s e d .

                   Pl a i nt i f f i ns i s t s t ha t s umma r y j udgme nt wa s

i n a p p r opr i a t e be c a us e ?t he s t a t ut e of l i mi t a t i ons t ha t s hou l d

h a v e a ppl i e d wa s not §29- 26- 116( a ) ( 1) , but r a t he r ,

§ 2 9 - 2 6- 116( a ) ( 2) , whi c h s i mpl y s t a t e s ‘ . . . i n t he e ve nt t h e

a l l e g e d i nj ur y i s not di s c ove r e d wi t hi n t he s a i d one ye a r

p e r i o d , t he pe r i od of l i mi t a t i on s ha l l be one ye a r f r om t he

d a t e o f s uc h di s c ove r y. ’ ?     W c a nnot a gr e e t ha t t he di s c ove r y
                                            e

s t a t ut e i s a ppl i c a bl e t o t he undi s put e d f a c t s of t hi s c a s e .

                   Bot h pa r t i e s c i t e a nd r e l y on Roe v . J e f f e r s on, 8 7 5

S. W 2 d 653 ( Te nn. 1994) f or di f f e r e nt r e a s ons .
    .                                                                      Howe ve r , we

a gr e e t ha t Roe c ont r ol s t he c a s e be f or e us .           The Roe Cour t

s a i d t ha t i n a me di c a l ma l pr a c t i c e a c t i on t he s t a t ut e of

l i mi t a t i ons i s t ol l e d u nt i l t he pl a i nt i f f di s c ove r e d or

r e a s o n a bl y s houl d ha ve di s c ove r e d t ha t a br e a c h of dut y by

d e f e n d a nt oc c ur r e d whi c h pr oduc e d i nj ur i e s , c i t i ng Fos t e r v .

Ha r r i s , 633 S. W 2d 304 ( Te nn. 1980) .
                     .                                      The Cour t a l s o c i t e d

Ho f f man v . Hos pi t al Af f i l i at e s , 652 S. W 2d 341 ( Te nn. 1983) ,
                                                       .

wh i c h he l d t ha t t he di s c ove r y s t a t ut e onl y a ppl i e s i n c a s e s

wh e r e t he pl a i nt i f f doe s not di s c ove r a nd r e a s ona bl y c oul d n o t

b e e xpe c t e d t o d i s c ove r t ha t s he ha s a c a us e of a c t i on.           I d.

a t 6 5 6 - 7.      The Cour t e l a bor a t e d:

                   I t i s n ot r e qui r e d t ha t t he pl a i nt i f f a c t ua l l y kn o w
                   t ha t t he i nj u r y c ons t i t ut e a br e a c h of t he
                   a ppr opr i a t e l e ga l s t a nda r d i n or de r t o di s c ove r t h a t
                   he ha s a ?r i ght of a c t i on?;         t he pl a i nt i f f i s de e me d
                   t o ha ve di s c ove r e d t he r i ght of a c t i on i f he i s

                                                 3
                     a wa r e of f a c t s s uf f i c i e nt t o put a r e a s ona bl e pe r s o n
                     on not i c e t ha t he ha s s uf f e r e d a n i nj ur y a s a r e s u l t
                     of wr ongf ul c onduc t .

I d. a t 657.

                     I n t hi s c a s e , pl a i nt i f f obs e r ve d t he de c e a s e d ha d

f a l l e n f r om t he be d, wa s bl e e di ng f r om he r nos e a nd t he

s u r g i c a l s i t e , a nd wa s i n a hi ghl y a gi t a t e d s t a t e .       Hi s

c o n c e r n wa s s uc h t ha t he r e move d he r t o a not he r hos pi t a l f o r

t r e a t me nt t he ne xt mor ni ng.            The s e undi s put e d f a c t s a r e

s u f f i c i e nt t o put a r e a s ona bl e pe r s on on not i c e t ha t t he

d e c e a s e d ha d s uf f e r e d a n i nj ur y f r om a l l e ge d wr ongf ul c onduc t

o f d e f e nda nt .         Ac c or di ngl y, t h e s t a t ut e of l i mi t a t i ons r a n

f r o m t he da t e of i nj ur y, a nd t he Tr i a l Cour t r e a c he d t he

c o r r e c t r e s ul t .      W a f f i r m t he s umma r y j udgme nt gr a nt e d t o
                                 e

d e f e n d a nt .

                     The c a us e i s r e ma nde d wi t h t he c os t of t he a ppe a l

a s s e s s e d t o Appe l l a nt .




                                                   ________________________
                                                   He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ______________________
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ _____________________
Do n T. M M r a y, J .
              c ur

                                                    4
5